Exhibit 10.1

Enterprise Bank
2015 Variable Compensation Incentive Plan


Purpose and Objective
The 2015 Variable Compensation Incentive Plan (the Plan) incents and rewards for
both Bank and individual performance.


Participants
Regular employees who do not participate in an individual sales incentive plan
or an individual commission plan are eligible to participate in this plan.
Temporary and co-operative employees are ineligible to participate in this plan.
Other than as described elsewhere in this plan, you must be employed on the
payout date to receive a payout. If your hire date is after January 1 of the
current plan year, you will be eligible for a pro-rata payout, based on wages
earned during the plan year.


Target Awards
You will have a target variable compensation opportunity (target percentage),
which is a percentage of your regular earnings (base salary) earned in the
current plan year.


Determination of Variable Compensation Payout
You will be assigned to a variable compensation incentive group based upon your
position and role. The attached addendum outlines your specific performance
factors(s).


The Bank must attain a specified level of performance in the Net Income
performance factor (the “threshold”) in the current plan year for a payout to be
made. If the threshold is achieved, the variable compensation incentive payouts
will be determined by the performance of each performance factor as shown in the
two grids below, and may also be modified at the discretion of the Compensation
Committee.


Extraordinary Event
An extraordinary event, such as a windfall, compliance rating, or another
unusual event, may either positively or negatively impact the Bank’s financial
reports.  The Compensation Committee will have discretion whether the
extraordinary event will impact the payout under the Plan.


Payout Timing
The performance period is January 1 through December 31 of the current plan
year. If it is determined that participants will receive a payout under the
Plan, payouts will be received on or before March 15, following the plan year.


Retirement, Disability, or Death
If a participant retires after the age of 62 and has been employed for at least
three months in the current plan year, the participant is eligible to receive a
pro-rata payout upon retirement. If a participant passes away or employment ends
as result of disability during the plan year, the participant or the
participant’s beneficiary is eligible to receive a pro-rata payout. Payouts will
be based upon the participant’s wages earned in the current plan year, the
participant’s performance, and management’s estimate of year-end results at the
participant’s employment end date.


Clawback Provision
If the Bank’s reported financial or operating results are determined to be
subject to material negative restatement, the Compensation Committee may require
recoupment of full or partial payout made to participants with an officer status
of Senior Vice President (SVP) or above.


The Compensation Committee reserves the authority to approve, modify, or
disallow any payout proposed to be made under the Plan.









1

--------------------------------------------------------------------------------



Addendum: Bankwide Group with Multiplier
 
 
 
 
 
 
 
Bankwide Group
Performance Factor
Weight
 
 
 
 
Net Income
50%
 
 
 
 
Deposit Growth
15%
 
 
 
 
Loan Growth
15%
 
 
 
 
Loan Quality
10%
 
 
 
 
Non-interest Revenue
10%
 
 
 
 



Performance Factor Grid Information
Variable Compensation for Performance Factors
Below Threshold
At Threshold (0.50)
(0.750)
At Target (1.00)
(1.250)
 (1.50)
 (1.75)
At Stretch (2.00)
There will be a
0% payout for the performance factor.
There will be a
50% payout for the performance factor.
 
There will be a
100% payout for the performance factor.
 
 
 
There will be a
200% payout for the performance factor.



Performance Factor Grid for Participant Scorecard*
Variable Compensation Scorecard
Performance Factor
Threshold
 
Target
 
 
 
Stretch
0.5
0.75
1
1.25
1.5
1.75
2
Net Income
14.088M
14.738M
15.388M
16.038M
16.688M
17.338M
17.988M
Deposit Growth
0
17.325M
34.650M
44.650M
54.650M
64.650M
74.650M
Loan Growth
70.0M
116.0M
162.0M
187.0M
213.0M
238.0M
264.0M
Loan Quality
3.5M
3.0M
2.5M
2.0M
1.5M
1.0M
500K
Non-Interest Revenue
12.044M
12.544M
13.044M
13.544M
14.044M
14.544M
15.044M



Additional Performance Factors
Annualized salaries and benefits expense multiplier for 2015:
•
If less than $34.152M, multiply actual payout percentage by 1.05

•
If between $34.152M – $34.852M, multiply actual payout percentage by 1.0

•
If more than $34.852M, multiply actual payout percentage by 0.95



*Department and individual performance will be considered in determining final
payouts under the 2015 Variable Compensation Plan.


Individual performance is 25% of the overall payout.  The payout will be
determined by an employee’s performance based on results and impact aligned with
their department and Bank’s strategic initiatives and goals.



























2

--------------------------------------------------------------------------------







Addendum: Bankwide Group with Multipliers


 
 
 
 
 
 
 
Bankwide Group
Performance Factor
Weight
 
 
 
 
Net Income
50%
 
 
 
 
Deposit Growth
15%
 
 
 
 
Loan Growth
15%
 
 
 
 
Loan Quality
10%
 
 
 
 
Non-interest Revenue
10%
 
 
 
 



Performance Factor Grid Information
Variable Compensation for Performance Factors
Below Threshold
At Threshold (0.50)
(0.750)
At Target (1.00)
(1.250)
 (1.50)
 (1.75)
At Stretch (2.00)
There will be a
0% payout for the performance factor.
There will be a
50% payout for the performance factor.
 
There will be a
100% payout for the performance factor.
 
 
 
There will be a
200% payout for the performance factor.



Performance Factor Grid for Participant Scorecard*
Variable Compensation Scorecard
Performance Factor
Threshold
 
Target
 
 
 
Stretch
0.5
0.75
1
1.25
1.5
1.75
2
Net Income
14.088M
14.738M
15.388M
16.038M
16.688M
17.338M
17.988M
Deposit Growth
0
17.325M
34.650M
44.650M
54.650M
64.650M
74.650M
Loan Growth
70.0M
116.0M
162.0M
187.0M
213.0M
238.0M
264.0M
Loan Quality
3.5M
3.0M
2.5M
2.0M
1.5M
1.0M
500K
Non-Interest Revenue
12.044M
12.544M
13.044M
13.544M
14.044M
14.544M
15.044M



Additional Performance Factors
Annualized salaries and benefits expense multiplier for 2015:
•
If less than $34.152M, multiply actual payout percentage by 1.05

•
If between $34.152M – $34.852M, multiply actual payout percentage by 1.0

•
If more than $34.852M, multiply actual payout percentage by 0.95



Employee engagement score multiplier for 2015:
•
If bankwide score is less than 85%, multiply actual payout percentage by 1.0

•
If bankwide score is equal to or greater than 85%, multiply actual payout
percentage by 1.075



Customer experience internal and external satisfaction score multiplier for
2015:
•
If customer experience satisfaction score is less than 9.7, multiply actual
payout percentage by 1.0

•
If customer experience satisfaction score is equal or greater than 9.7, multiply
actual payout percentage by 1.075



*Department and individual performance will be considered in determining final
payouts under the 2015 Variable Compensation Plan.
Individual performance is 25% of the overall payout.  The payout will be
determined by an employee’s performance based on results and impact aligned with
their department and Bank’s strategic initiatives and goals.



3